DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 12/06/2021 have been entered. Claim and drawing objections and 112 rejections filed 7/06/2021 have been overcome.	
Accordingly claims 1-8, 10-13, 15, 16 and 18-22 remain pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first manifold and the second opposite manifolds attachment with at least first Peltier chip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112

Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a support structure including at least one well for receiving a tray" in line 3, then recites “a double walled tray disposed in the at least one well” in line 31, it is unclear if the receiving tray is the double walled tray.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alipour (US 2014/0251164) in view of Attey (US 5,653,111), Abadilla (US 5,564,276) and Lahr (US 3,842,535) and Radhakrishnan (US 2010/0158660).

Regarding claim 1, Alipour discloses (Fig-1-2-3) a system for heating and cooling food, the system comprising:
a plurality of double walled tray (containment of thermal fluid reservoir 108, plurality of trays defined by individual voids 160, see figure 1, 4 and 5), each double walled tray defining a flow space (cavity 144) for a heat transfer fluid (fluid of heat transfer circuit [0018]) between the double walls (via ports 118 and 120); 
a plurality of temperature adjustment systems (110/112/134) corresponding to the plurality of double walled trays, 
the first manifold (fluid circuit of fluid reservoir 108, to thermoelectric device [0018-0019]) in operative connection to the double walled tray such that temperature adjusted fluid circulates from the at least manifold to the flow space of the double walled tray and returns from the double walled tray to the first manifold in a first loop (fluid circulates in loop through temperature adjustment system [0018]),
and at least one pump for circulating the heat transfer fluid (pump [0020]); and 

the second opposite manifold attached to the first manifold, the second opposite manifold having a plurality of openings corresponding to the first manifolds plurality of openings, each allowing a seal to be made against a second surface of the at least first Peltier chip to define a second flow path for the heat transfer fluid, the flow path being partially defined by the second surface of the at least first Peltier chip, the second opposite manifold in operative connection to a radiator such that the heat transfer fluid circulates from the second opposite manifold to the radiator in a second loop,
such that application of electrical current in a first direction to the at least first Peltier chip heats the fluid in the first loop to increase the temperature in the corresponding double walled tray and application of electrical current in a second direction to the at least first Peltier chip cools the fluid in the first loop to decrease the temperature in the corresponding double walled tray.
However Attey teaches (Fig-1-3-4) each temperature adjustment system comprising at least a first manifold block (14 and 14) comprising a first manifold (first instance of 14) and a second opposite manifold (second instance of 14), the first manifold (mirrored manifolds 14 on thermoelectric device 12) having a plurality of openings (inlets outlets 16/18 or where 12 forms barrier to fluid passage of 14), each 
the second opposite manifold (mirrored manifolds 14 shown on either side of Peltier module 12) attached to the first manifold (bolt holes 27), the second opposite manifold having a plurality of openings (Plurality of Peltier chips anticipated “a plurality of thermocouples disposed between first and second opposed thermally conductive outer faces” (claim 1), Obvious to provide more openings/Peltier Chips to enchase cooling/heating, see MPEP 2144.04 VI. B. Duplication of parts) corresponding to the first manifolds plurality of openings (mirroring disclosed above), each allowing a seal (14 on 12) to be made against a second surface of the at least first Peltier chip to define a second flow path (path 20) for the heat transfer fluid, the flow path being partially defined by the second surface of the plurality of the at least first Peltier chips, the second opposite manifold in operative connection to a radiator (46) such that the heat transfer fluid circulates from the second opposite manifold to the radiator in a second loop (via inlet out to radiator 40/42).
such that application of electrical current in a first direction to the at least first Peltier chips heats the fluid in the first loop to increase the temperature in the corresponding double walled tray and application of electrical current in a second direction to the plurality of Peltier chips cools the fluid in the first loop to decrease the 
The advantage of each temperature adjustment system comprising a first manifold having a plurality of openings, each opening allowing a seal to be made against a first surface of a Peltier chip and defining a flow path for a heat transfer fluid which directly contacts the first surfaces of a plurality of Peltier chips,
a second opposite manifold attached to the first manifold to form an at least a first manifold block, the second opposite manifold also having a corresponding plurality of openings, each allowing a seal to be made against a second surface of the Peltier chip to define a flow path for a heat transfer fluid which directly contacts the second surfaces of the plurality of Peltier chips, the second opposite manifold in operative connection to a radiator such that the heat transfer fluid circulates from the second opposite manifold to the radiator in a second loop such that application of electrical current in a first direction to the plurality of Peltier chips heats the fluid in the first loop to increase the temperature in the corresponding double walled tray and application of electrical current in a second direction to the plurality of Peltier chips cools the fluid in the first loop to decrease the temperature in the corresponding double walled tray, is to provide a disclosed means of transferring heat away from or into the thermoelectric heating/cooling system (column 2, lines 12-54).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Alipour with Attey, by providing to the thermoelectric heating/cool system of Alipour the thermoelectric heat dissipating system 
Alipour is silent regarding a seat formed around each opening, the seat having a groove formed therein that surrounds the opening, and an O-ring having a thickness greater than a depth of the groove, the O-ring at least partially residing in the groove to seal against a first surface of at least a first a Peltier chip and a first flow path for the heat transfer fluid, the flow path being partially defined by the first surfaces of the at least first Peltier chips.
However Abadilla teaches (Fig-2-3) with a seat formed around each opening, the seat having a groove (26) formed therein that surrounds the opening, and an O-ring (32) having a thickness greater than a depth of the groove (O ring fits groove for “leak proof seal”, see below), the O-ring at least partially residing in the groove to seal against a first surface of at least a first Peltier chip (18) and a first flow path (25) for the heat transfer fluid (“fluid ports” 29 in connection to flow path 25, 25 contacts peltier 18 “The alignment tabs 27 are used to align the thermoelectric modules 18 against the spacer 20 so that the surface of a thermoelectric module completely covers the channel 25 and the O-ring 32, forming a leak proof seal” further see figure 2 and column 1-2, lines 63-9), the flow path being partially defined by the first surfaces of the at least first Peltier chips (“that the surface of a thermoelectric module completely covers the channel 25 and the O-ring 32, forming a leak proof seal” (column 1-2, lines 63-9)).
The advantage of a seat formed around each opening, t the seat having a groove formed therein that surrounds the opening, and an O-ring having a thickness greater than a depth of the groove, the O-ring at least partially residing in the groove to seal 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Alipour with Abadilla, by modifying the undisclosed particulars of the thermoelectric heating system of Alipour, with the leakproof easy aligned Peltier system of Abadilla, to provide a leak proof seal with easy alignment of Peltier component. 
Alipour as modified by Attey and Abadilla is silent regarding the O-ring having a thickness greater than the groove.
However because the Applicants selection of O-ring extends the O-ring out of the groove as an adjustable feature for maintaining fitment to a corresponding contact surface thereby maintaining the O-rings sealing function (see Applicants specifications “This allows the O-ring to function both as a sealing element and as an adjustment element to account for any variations that may occur between various chips due to manufacturing differences.”  [0027]), it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to adjust a selection of O-ring size to accommodate a desired spacing of components (see MPEP 2144.04 V. D. Making Adjustable) as it is a known use of O-rings to provide shimming in addition to the inherent sealing function of O-rings, the configuration of a gap between surfaces 
Additionally Lahr teaches the selection of O-ring (12/13) height as an adjustment to spacing of components while maintaining a fluid tight sealing “The mounting of removable containers upon said piping arrangement using a soft O-ring of suitable material as a seal and spacer, allowing the container to be irrigated from the bottom to a desired height” (column 2, lines 42-46). 
The advantage of an O-ring proving the additional duty as a shim, is to provide the desired spacing of components, “a soft O-ring of suitable material as a seal and spacer” (column 2, lines 42-46).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the O-ring selection of Alipour as already modified by Attey and Abadilla, with the shim adjustment O-ring selection of Lahr, to provide the selection of O-ring an ability of shimming a desired spacing of components.
Alipour is silent regarding each double walled tray may be independently heated or cooled. 
However Radhakrishnan teaches each double walled tray may be independently heated or cooled (“Shelves 30 and thermoelectric devices 40 disposed therein take advantage of the localized nature of thermoelectric heating or cooling to provide for efficient, individualized or spot heating or cooling for each of the food products. Thus, cart 10 may simultaneously store, heat, or cool more than one food product at different temperatures.” [0020].

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Alipour with Radhakrishnan, by adding to the singular heating and or cooling system of Alipour, the simultaneously heating and cooling zones of Radhakrishnan, to provide more than one food products different desired temperatures. 
Alipour is silent regarding the flow space including a flow path defined by structure disposed between the double walls that define channels that direct the flow of the heat transfer fluid around the flow space. 
However Attey teaches (Fig-3-4) structures (26,28,30,32,34,36,38) disposed in fluid channels between structures (22/12) of heat transfer system
The advantage of providing structures within the flow path of heat transfer devices is to create turbulence and improve heat transfer efficiency “The repeated changes of direction of the channels defined by the partitions ensure that fluid flow through the passageway 20 is turbulent which increases thermal conduction between the fluid and the module face.” (Column 3, lines 60-67). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Alipour with Attey, by adding to the heat exchanging flow path of the double walled tray system Alipour, the heat exchange flow path modifying structures of Attey, to create turbulence and improve heat transfer efficiency.

Regarding claim 4, Alipour discloses the system of claim 1, Alipour further discloses wherein the temperature of each double walled tray in the system is separately controllable, such that the system may have heated trays and cooled trays operating simultaneously. 
However Radhakrishnan teaches wherein the temperature of each double walled tray in the system is separately controllable, such that the system may have heated trays and cooled trays operating simultaneously (“Shelves 30 and thermoelectric devices 40 disposed therein take advantage of the localized nature of thermoelectric heating or cooling to provide for efficient, individualized or spot heating or cooling for each of the food products. Thus, cart 10 may simultaneously store, heat, or cool more than one food product at different temperatures.” [0020]).
The advantage of providing multiple food holding locations with independently controlled heating and cooling means, is to simultaneously store, heat, or cool more than one food product at different temperatures [0020].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Alipour with Radhakrishnan, by adding to the singular heating and or cooling tray of Alipour, the simultaneously heating and cooling zones of Radhakrishnan, to provide more than one food products different desired temperatures. 

Regarding claim 6, Alipour discloses the system of claim 1, Alipour further disclseos further discloses wherein at least one tray of the plurality of trays is formed in 

Regarding claim 7, Alipour discloses the system of claim 6, Alipour as modified by Attey further teaches further discloses (Fig-3) wherein the channels (26,28,30,32,34,36,38 of Attey) that direct the flow of the heat transfer fluid around the flow space (flow space 20 of Attey) direct the heat transfer fluid flow around the bottom portion and up into the sidewalls of the at least one tray (ports 118 and 120 have direct separation by void of 160 / 106 and the fluid provides heat transfer at horizontal and vertical portions of food receiving area 160, see Alipour Fig-1-4).

Regarding claim 8, Alipour discloses the system of claim 1, Alipour further discloses (Fig-1-3) wherein at least one tray of the plurality of trays is formed in the shape of a platter with a generally planar upper surface (griddle [0015]) on an upper layer and a lower layer disposed below the upper layer, the upper layer and the lower layer attached to one another along rimmed side top surface of the tray and the flow space between the upper layer and the lower layer (voids 160 and 106 follows shape of 108 [0016]).

Regarding claim 10, Alipour as modified by Attey discloses the system of claim 1, Alipour in view of the radiator system of Attey as modified above discloses further .
.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Alipour in view of Attey, Abadilla, Lahr and Radhakrishnan and in further view of Bean (US 2008/0142068). 

Regarding claim 2, Alipour as modified by Attey discloses the system of claim 1, Alipour as modified by Attey is silent regarding wherein each opening defining the first flow path comprises a channel which includes one or more baffles for creating turbulent flow to increase the contact of the heat transfer fluid with the first surface of the at least first Peltier chip. 
However Bean teaches (Fig-4) wherein each opening (space between fluid manager 217 and Peltier 200) defining the first flow path (also defined by wall barrier 405) comprises a channel (space confined by 217, 200, 405) which includes one or more baffles (407) for creating turbulent flow to increase the contact of the heat transfer fluid with the first surface of the at least first Peltier chip (“The turbulence elements 407 may cause the movement of molecules within the working fluid flow so that more molecules of the working fluid move near the thermoelectric module 200 than in a non-turbulent or laminar flow of the working fluid.” [0056]).
The advantage of providing baffles in a flow direction of heat transfer fluid, is to increase turbulence and therefore improve heat transfer “The turbulence elements 407 may cause the movement of molecules within the working fluid flow so that more 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to further modify Alipour with Bean, by adding to the Peltier heat exchanger channel of Alipour the heat exchanger baffle system of Bean, to increase turbulence and therefore improve heat transfer. 

Regarding claim 3, the system of claim 2, Alipour is silent regarding wherein the one or more baffles comprises walls disposed in the channel that are generally orthogonal to the direction of flow and extend upwards from a floor of the channel to a position below the top of the channel.
However Bean teaches (Fig-4) wherein the one or more baffles (407) comprises walls disposed in the channel that are generally orthogonal to the direction of flow (see figure 4) and extend upwards from a floor of the channel to a position below the top of the channel (see figure 4 showing; 407 opposite top of channel restricted by Peltier 200, 407 in orthogonal relation to inlet 401 with walled fluid director 405 providing orthogonal flow there to “Gaps in/between the fluid directors 405 may allow the working fluid to flow in desired directions only” [0053]).
The advantage of providing baffles in a flow direction of heat transfer fluid, is to increase turbulence and therefore improve heat transfer “The turbulence elements 407 may cause the movement of molecules within the working fluid flow so that more molecules of the working fluid move near the thermoelectric module 200 than in a non-turbulent or laminar flow of the working fluid.” [0056].
. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alipour in view of Attey, Abadilla, Lahr and Radhakrishnan and in further view of Warren (US 5,921,096). 

Regarding claim 5, Alipour discloses the system of claim 1, Alipour further discloses wherein each double walled tray is an interchangeable tray that may be removed and replaced (alipour teaches the removability of trays [0026]).
Alipour is silent regarding wherein the whole of the double walled tray is removable as a single component. 
However Warren teaches (Fig-6) wherein both walls of the double walled trays (16), are removed and replaced (“Both the input port 80 and the output port 82 include a releasable coupling 104 to which the fluid transporting tubes 32 are connected to fluidly couple adjacent temperature maintaining modules 16” (column 5-6, lines 63-10)).
The advantage of removing a singularly constructed double walled tray, is to retain a confinement of the heat transfer fluid when removing said double walled tray “Thus, when the fluid transporting tubes 32 are disconnected from the temperature maintaining modules 16, no fluid escapes or seeps out of the module 16 or the tubes 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Alipour with Warren, by modifying the removable tray portion of Alipour with the complete double walled tray removal of Warren, to retain a confinement of the heat transfer fluid for the ease of cleaning and repositioning of the system. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Alipour in view of Attey, Abadilla, Lahr, Radhakrishnan and Bean and in further view of Nasiruddin (NPL).

Regarding claim 22, Alipour as modified by Attey and Bean, discloses the system of claim 2, Alipour as modified by Attey and Bean is silent regarding wherein the one or more baffles each have a height of about 1/2 the depth of the opening.
However it is not inventive to discover the optimum or workable ranges by routine experimentation while the height of a baffle system in a heat exchanger is an obvious variable of ranges in view of the capabilities of the heat transferring fluids pumping systems performance (see MPEP 2144.05 II. A. Routine Optimization) because it is well known that an increase in the baffle ratio will increase heat transfer through turbulence however at a cost to blockage of flow and therefore reduced transferring of mass of the heat transferring fluid “The results show that for the vertical baffle, an increase in the 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to choose from a wide range of heights of a baffle system in relation to channel dimension, thereby either choosing along a gradient from a high efficiency of heat transfer or a high efficiency of work expenditure of the fluid transferring means, because while a higher Nusselt number (having more efficient convection) may be increased by increasing baffle height to nearing the top of the channel in an infinitely powered fluid transfer system, the work performed by the fluid transferring means may provide greater heat transferring performance to the given work amount performed thereby through a reduction of baffle height to nearing the bottom of the channel. 

Claims 11-13 and 16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alipour in view of Attey, Bean and Nasiruddin. 

Regarding claim 11, Alipour discloses (Fig-1-2-3-5) a system for heating and cooling food, the system comprising: a support structure including at least one well (140/108 [0025-0026]) for receiving a tray (containment of thermal fluid reservoir 108, plurality of trays defined by individual voids 160, see figure 1, 4 and 5); 
at least a first temperature adjustment system (110) corresponding to at least one well (“at least one temperature sensor 132 electrically connected to the controller 110. At least one temperature sensor 132 may be positioned in good thermal contact 
the first manifold in operative connection to tubing accessible in the at least one well such that temperature adjusted fluid circulates from the at least manifold to the at least one well to the tray received therein and returns from the at least one well to the first manifold in a first loop (closed loop of fluid circuit [0017]), 
and a double walled tray (double walled containment of thermal fluid reservoir 108, plurality of trays defined by individual voids 160, see figure 1, 4 and 5) disposed in the at least one well (140/108 [0025-0026]) and in operative connection with the temperature adjustment system by attachment of at least a first inflow port (118) and at least a first outflow port (120) to the tubing in communication with the at least first manifold (see figure 3 showing tubing 124/128 of inlet outlet in connection to fluid transfer and heating components 112/134), 
Alipour is silent regarding the first manifold having a plurality of openings, with a seat formed around each opening to seal against a first surface of a Peltier chip, the first 
a second opposite manifold attached to the first manifold to form an at least a first manifold block, the second opposite manifold having a corresponding plurality of openings, each allowing a seal to be made against a second surface of the Peltier chip to define a second flow path for a heat transfer fluid which directly contacts the second surface of the Peltier chip, the second opposite manifold in operative connection to a radiator such that the heat transfer fluid circulates from the second opposite manifold to the radiator in a second loop, and at least one pump for circulating the heat transfer fluid, such that application of electrical current in a first direction to the plurality of Peltier chips heats the fluid in the first loop to increase the temperature in the first loop and application of electrical current in a second direction to the plurality of Peltier chips cools the fluid in the first loop to decrease the temperature in the first loop.
However Attey teaches (Fig-3-4) the first manifold having a plurality of openings (16 inlet /18 outlet /20 flow path), with a seat (portion of wall 24 contacting Peltier 12) formed around each opening to seal against a first surface of a Peltier chip (12) and defining a first flow path for a heat transfer fluid (fluid of fluid path 20) which directly contacts the first surfaces of a plurality of Peltier chips (see fluid path 20 in contact to Peltier 12 of figure 4), 
a second opposite manifold (manifold 14 is mirrored on either side of thermoelectric device 12) attached to the first manifold (via bolts of mirrored bolt holes 27) to form an at least a first manifold block (both manifolds 14), the second opposite manifold having a corresponding plurality of openings (16/18/20), each allowing a seal 
Alipour as modified by Attey is silent regarding the flow path comprising a channel which includes one or more baffles for creating turbulent flow to increase the contact of the heat transfer fluid with the first surface of a Peltier chip
However Bean teaches (Fig-4) the flow path (defined by wall barrier 405) comprising a channel (space confined by 217, 200, 405) which includes one or more baffles (407) for creating turbulent flow to increase the contact of the heat transfer fluid with the first surface of a Peltier chip (“The turbulence elements 407 may cause the movement of molecules within the working fluid flow so that more molecules of the working fluid move near the thermoelectric module 200 than in a non-turbulent or laminar flow of the working fluid.” [0056]).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to further modify Alipour with Bean, by adding to the Peltier heat exchanger channel of Alipour the heat exchanger baffle system of Bean, to increase turbulence and therefore improve heat transfer. 
Alipour as modified by Attey and Bean is silent regarding the baffles having a height of from about 1/3 to about 2/3 the depth of the opening.
However it is not inventive to discover the optimum or workable ranges by routine experimentation while the height of a baffle system in a heat exchanger is an obvious variable of ranges in view of the capabilities of the heat transferring fluids pumping systems performance (see MPEP 2144.05 II. A. Routine Optimization) because it is well known that an increase in the baffle ratio will increase heat transfer through turbulence however at a cost to blockage of flow and therefore reduced transferring of mass of the heat transferring fluid “The results show that for the vertical baffle, an increase in the baffle height causes a substantial increase in the Nusselt number but the pressure loss is also very significant.” (NPL Nasiruddin, 4. Conclusions).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to choose from a wide range of heights of a baffle system in relation to channel dimension, thereby either choosing along a gradient from 
Alipour is silent regarding the double walled tray including a flow path defined by structures disposed between the double walls that define channels that direct the flow of the heat transfer fluid around the flow space.
However Attey teaches (Fig-3-4) structures (26,28,30,32,34,36,38) disposed in fluid channels between structures (22/12) of heat transfer system.
The advantage of providing structures within the flow path of heat transfer devices is to create turbulence and improve heat transfer efficiency “The repeated changes of direction of the channels defined by the partitions ensure that fluid flow through the passageway 20 is turbulent which increases thermal conduction between the fluid and the module face.” (Column 3, lines 60-67). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Alipour with Attey, by adding to the heat exchanging flow path of the double walled tray system Alipour, the heat exchange flow path modifying structures of Attey, to create turbulence and improve heat transfer efficiency.


	Regarding claim 12, Alipour as modified by Attey and Bean discloses the system of claim 11, Alipour is silent regarding wherein the one or more baffles more precisely each have a height of about ½ the depth of the opening. 
However it is not inventive to discover the optimum or workable ranges by routine experimentation while the height of a baffle system in a heat exchanger is an obvious variable of ranges in view of the capabilities of the heat transferring fluids pumping systems performance (see MPEP 2144.05 II. A. Routine Optimization) because it is well known that an increase in the baffle ratio will increase heat transfer through turbulence however at a cost to blockage of flow and therefore reduced transferring of mass of the heat transferring fluid “The results show that for the vertical baffle, an increase in the baffle height causes a substantial increase in the Nusselt number but the pressure loss is also very significant.” (NPL Nasiruddin, 4. Conclusions), 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to choose from a wide range of heights of a baffle system in relation to channel dimension, thereby either choosing along a gradient from a high efficiency of heat transfer or a high efficiency of work expenditure of the fluid transferring means, because while a higher Nusselt number (having more efficient convection) may be increased by increasing baffle height to nearing the top of the channel in an infinitely powered fluid transfer system, the work performed by the fluid transferring means may provide greater heat transferring performance to the given work amount performed thereby through a reduction of baffle height to nearing the bottom of the channel. 

Regarding claim 13, Alipour as modified by Attey and Bean discloses the system of claim 11, Alipour is silent regarding wherein the one or more baffles comprises walls disposed in the channel that are generally orthogonal to the direction of flow and extend upwards from a floor of the channel to a position below the top of the channel.
However Bean teaches (Fig-4) wherein the one or more baffles (407) comprises walls disposed in the channel that are generally orthogonal to the direction of flow (see figure 4) and extend upwards from a floor of the channel to a position below the top of the channel (see figure 4 showing; 407 opposite top of channel restricted by Peltier 200, 407 in orthogonal relation to inlet 401 with walled fluid director 405 providing orthogonal flow there to “Gaps in/between the fluid directors 405 may allow the working fluid to flow in desired directions only” [0053]).
The advantage of providing baffles in a flow direction of heat transfer fluid, is to increase turbulence and therefore improve heat transfer “The turbulence elements 407 may cause the movement of molecules within the working fluid flow so that more molecules of the working fluid move near the thermoelectric module 200 than in a non-turbulent or laminar flow of the working fluid.” [0056].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to further modify Alipour with Bean, by adding to the Peltier heat exchanger channel of Alipour the orthogonal to flow heat exchanger baffle system of Bean, to increase turbulence and therefore improve heat transfer. 

Regarding claim 16, Alipour discloses the system of claim 14, Alipour further discloses (Fig-1) wherein the double walled tray is formed in the shape of a traditional tray for a chafing dish (voids 160, buffet dish [0015]), having sidewalls surrounding a generally planar bottom, with an inner layer and an outer layer (fluid 108 around 106) attached to one another along a top surface of the tray and the flow path is defined along the sidewalls and bottom surface (buffet dish [0015]).

Regarding claim 18, Alipour discloses  the system of claim 14, Alipour further discloses (Fig-1) wherein the double walled tray is formed in the shape of a platter (voids 160 / food receptacle 106) with a generally planar upper surface (top of 104) on an upper layer (104) and a lower layer (bottom of fluid reservoir 108) disposed below the upper layer, the upper and lower layers attached to one another along rimmed side top surface of the tray (top of fluid reservoir 108) and the flow path is defined between the upper layer and the lower layer (fluid inlet/outlet connections 118/120 to fluid reservoir 108). 

Regarding claim 19, Alipour discloses the system of claim 18, wherein the at least one tray includes structures in the flow path to direct fluid flow around the flow space of the at least one tray from the at least first inflow port to the at least first outflow port (directional flow ports 118 and 120 opposite ends of flow space 108).

	Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alipour in view of Attey, Bean and Nasiruddin and in further view of Warren. 

Regarding claim 15, the system of claim 11, Alipour further discloses wherein the double walled tray is an interchangeable tray that may be removed and replaced (Alipour teaches the removability of trays [0026]).
Alipour is silent regarding wherein the whole of the double walled tray is removable with the double wall feature. 
However Warren teaches (Fig-6) wherein both walls of the double walled trays (16) are removed and replaced (“Both the input port 80 and the output port 82 include a releasable coupling 104 to which the fluid transporting tubes 32 are connected to fluidly couple adjacent temperature maintaining modules 16” (column 5-6, lines 63-10)).
The advantage of removing a singularly constructed double walled tray, is to retain a confinement of the heat transfer fluid when removing said double walled tray “Thus, when the fluid transporting tubes 32 are disconnected from the temperature maintaining modules 16, no fluid escapes or seeps out of the module 16 or the tubes 32.” (column 6, lines 16-23) for the ease of cleaning and repositioning of the system (column 6, lines 16-22).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Alipour with Warren, by modifying the removable tray portion of Alipour with the complete double walled tray removal of Warren, to retain a confinement of the heat transfer fluid for the ease of cleaning and repositioning of the system. 

20 is rejected under 35 U.S.C. 103 as being unpatentable over Alipour in view of Attey, Bean and Nasiruddin and in further view of Walker (US 6,467,294).

Regarding claim 20, Alipour discloses the system of claim 11, Alipour further discloses wherein the tray is formed in the shape of a traditional tray for a chafing dish (buffet [0015]), having sidewalls surrounding a generally planar bottom (buffet [0015]).
Alipour is silent regarding including a tray radiator disposed underneath the tray to which the at least first inflow port and the at least first outflow port connects, ductwork defining a path for movement of temperature controlled air passing through the tray radiator into the tray and a fan for moving temperature adjusted through the tray radiator and into the ductwork. 
However Walker teaches (Fig-3-5-6-9) and includes a tray radiator (102a-102e and or with a portion of 142) disposed underneath the tray to which the at least first inflow port and the at least first outflow port (a portion 142) connects, ductwork (defined by path of air 97) defining a path for movement of temperature controlled air passing through the tray radiator into the tray and a fan (132) for moving temperature adjusted through the tray radiator and into the ductwork. 
The advantage of including a tray radiator disposed underneath the tray to which the at least first inflow port and the at least first outflow port connects, ductwork defining a path for movement of temperature controlled air passing through the tray radiator into the tray and a fan for moving temperature adjusted through the tray radiator and into the ductwork, is to provide a temperature adjusted medium capable of reaching both bottom and top of chafing tray (columns 4-5, lines 66-26). 
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Alipour in view of Attey, Bean and Nasiruddin and in further view of Abadilla.

Regarding claim 21, Alipour as modified by Attey discloses the system of claim 11, Alipour as modified by Attey is silent regarding wherein the seat formed around each opening has a groove formed therein that surrounds the opening, the O-ring at least partially residing in the groove.
However Abadilla teaches (Fig-2-3) wherein the seat (general area of groove (26)) formed around each opening (open area of 25) has a groove (26) formed therein that surrounds the opening, and an O-ring (32) at least partially residing in the groove (“that the surface of a thermoelectric module completely covers the channel 25 and the O-ring 32, forming a leak proof seal” (column 1-2, lines 63-9)). 
The advantage of the seat formed around each opening has a groove formed therein that surrounds the opening, the O-ring at least partially residing in the groove, is to provide a leak proof seal with easy alignment of Peltier component “The alignment tabs 27 are used to align the thermoelectric modules 18 against the spacer 20 so that 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to further modify Alipour with Abadilla, by modifying the undisclosed particulars of the thermoelectric heating system of Alipour, with the leakproof easy aligned Peltier system of Abadilla, to provide a leak proof seal with easy alignment of Peltier component. 
Alipour as modified by Attey and Abadilla is silent regarding the O-ring having a thickness greater than the groove, with a portion of the O-ring extending out from the groove.
However because the Applicants selection of O-ring extends the O-ring out of the groove as an adjustable feature for maintaining fitment to a corresponding contact surface thereby maintaining the O-rings sealing function (see Applicants specifications “This allows the O-ring to function both as a sealing element and as an adjustment element to account for any variations that may occur between various chips due to manufacturing differences.”  [0027]), it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to adjust a selection of O-ring size to accommodate a desired spacing of components (see MPEP 2144.04 V. D. Making Adjustable) as it is a known use of O-rings to provide shimming in addition to the inherent sealing function of O-rings, the configuration of a gap between surfaces formed by an O-ring being known as a “Static Gland Seal”, the use of a static gland seal provides the well-known advantages of a reduced compression set and looser requirements for dimensional tolerances.
a seal and spacer, allowing the container to be irrigated from the bottom to a desired height” (column 2, lines 42-46). 
The advantage of an O-ring proving the additional duty as a shim, is to provide the desired spacing of components, “a soft O-ring of suitable material as a seal and spacer” (column 2, lines 42-46).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the O-ring selection of Alipour as already modified by Attey and Abadilla, with the shim adjustment O-ring selection of Lahr, to provide the selection of O-ring an ability of shimming a desired spacing of components.


Response to Arguments

Applicant firstly argues (page 2):
“Further, at page 13, the Office Action acknowledges that "Alipour as modified by Attey and Abadilla is silent regarding the O-ring having a thickness greater than the groove. Then states that "Applicants selection of O-ring extends the O-ring out of the groove as an adjustable feature" and cites Lahr to support the rejection. More specifically, at page 36, the Office Action sets forth a portion of Applicant's remarks from the previous amendment regarding Abadilla, then 
As Applicant noted in the previous amendment, beginning at column 1, line 56, Abadilla sets forth: 
FIGS. 3, 4 and 5 are more detailed views of a spacer 20. The spacers 20 
are formed from a hard plastic, such as PVC or ABS plastics. The spacer 20 has a body 24 with a channel 25, O-ring grooves 26, alignment tabs 27, and alignment holes 28. Fluid ports 29 are in fluid connection with the channel 25. 
An O-ring 32 is placed in each O-ring groove 26. A thermoelectric module 
18 is placed on each side of the spacer 20. The alignment tabs 27 are used to align the thermoelectric modules 18 against the spacer 20 so that the surface of a thermoelectric module completely covers the channel 25 and the O-ring 32, 
forming a leak proof seal. Clamping bolts 34 are placed through the alignment holes 28 of the spacers 29 to provide alignment between the spacers 20 and to provide a clamping to maintain a leak proof seal. Because the spacers 20 are 
made of a rigid material, there is less distortion of the spacers 20, meaning that it is easier to align and assemble the thermoelectric stack 10, leaking is 
reduced, and flow paths are kept at a uniform size increasing efficiency. 
(emphasis added). 
MPEP Section 2143.01 (IV) sets forth: 

principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re 
Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (Claims were 
directed to an oil seal comprising a bore engaging portion with outwardly biased 
resilient spring fingers inserted in a resilient sealing member. The primary 
reference relied upon in a rejection based on a combination of references 
disclosed an oil seal wherein the bore engaging portion was reinforced by a 
cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed 
invention required resiliency. The court reversed the rejection holding the 
"suggested combination of references would require a substantial 
reconstruction and redesign of the elements shown in [the primary reference] 
as well as a change in the basic principle under which the [primary 
reference] construction was designed to operate."). (emphasis added) 
Similarly, Abadilla specifically requires the "spacers 20" be" made a of rigid material" to function and provide the discussed benefits including reduced leaking. Thus, modifying Alipour as modified by Attey and Abadilla in the manner suggested in the Office Action to use an "adjustable shim" as a spacer would change the principle of operation of the prior art invention being modified in precisely the same manner cautioned against in the MPEP. Accordingly, the claims are further allowable over the cited references.“

 Because the primary prior art Alipour is not modified in the vast stacking arrangement feature of Abadilla but is modified by the singular sandwiched Peltier system of Attey (see figures 4), a vast rigidity of the Peltier supporting structure is not a relevant feature due to the non-existent compounding effect of several layers having spacers as taught by Abadilla.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Because the shim in combination to sealing function of Lahr is not taught away from by the intermediary reference Abadilla in view of the primary reference Alipour as modified by Attey as reasoned above, the rejection is maintained.  

ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Spencer H. Kirkwood/           Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761